Case:19-13424-.]GR Doc#:6 Filed:O4/25/19 Entered:O4/26/19 09:54:22 Pagel 0i2

Fi|| in this information to identity your case:

Rahden

Lasttlama
Henderson-Randeli *
Laarrarre §i iiL ~ §§

-ii£i`ii' iEii‘iS. GARUHEH ft§iii'i
Casenumber Z{Hq }g.'}p §§hn dief hi i§atl

(if!<m.m) n : fl ll`¥

.-.'§ »"r.r\iiiir iilr iiiin.i

Char|es
l.'.Bd'§eName

Lavonne

M`Iid§e Narne

District of Co|orado

David

Fi'stName

never 2 Shonna
(Spouse rf rdng) nsurame

Debtor 1

Unlted States Bankruptcy Court for the:

 

 

 

 

venirer rem mr careless
Ofiicial Form 108 _ _ _ _ __ ,
Statement of intention for lndividuals Filing Undelf~_C_harpter 7 12115

 

lt you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not explred.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever‘ rs earlier, unless the court extends the time for cause \'ou must also send copies t_o the creditors and lessors you list on the form.

lt two married people are filing together rn a joint case, both are equally responsible for supplying correct information

 

Both debtors must sign and date the form.

Be as complete and accurate as possible. lt more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

List Your Creditors \Nho I-lave Secured Ctaims

 

l:l Surrender the property.

 

 

jiil;orany creditors that you listed in Part 17 otSchedule D:7Creditors7 Who HaveCIaimsSecured by7 Propedy (Official EorrrL106D)rfll| ln7 theii
information below.

 

 

 

Description of
property
securing debt:

 

Othc|a| Form 108

 

 

i:l Reiain the property and enter into a
Reafrirmaiion Agreement.

l:] Relain the property end [exp|ain}:

creditors `
ram NONE ‘;""°
' _“ * ' l;l Retaln the property and redeem it. ij ¥es
E;;:Y;'°n cf n Relain the property and enter into a
Secu"-ng debt Reafrinnarion Agreemenr.

El Relain the property and Iexplain}:
Cfedii°l"$ l:.l Surrenderthe property. i:l No
name:
" ' ' ' ' ' cl Relain the property and redeem it. ij Yes
E;;‘:Y;i°n of |:l Relain the property and enter into e
SeCuring debt Reaf!irmation Agreement.

El Relain the property and [explain}:
CFedit°F'S l:l Surrender the property. n No
n_arne_:

' ' El Relain the property and redeem it. Cl Yes

Er:;(::§;mn of [;l Relain the property and enter into a
Secur|ng dave Reafiirmation Agreemenr.

ill Retain the property and [exp|ein}:
Credil°r’$ i:i Surrender the property. n No
namer
' " ' " ' ' El Retain the property and redeem it. C! Yes

 

Statement of intention for individuals Frllng Under Chapter 7

page 1

 

Case:19-13424-.]GR Doc#:6 Filed:O4/25/19 Entered:O4/26/19 09:54:22 PageZ 0f2

Debtorl David Char|es Randen Case number tirknovmi
Frsi Name Mi:l-d‘etiame Lssi Nsme

m l.ist Your Unexpired Personal Property Leases

 

    

   

   

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed ln Schedule G: Executory Contracts and Unexpired Leases lOfficial Form 1066).
fill ln the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. ‘{o_u_ may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).
plrecl personal property leases j . _ lilllll the lease _h_e assumed?

Lessor’s namer 53 No

Descripiion of leased es

property:

Lessor’s name: [:| No

Descripiion of leased cl yes

property:

Lessor’s name: Cl No

Description of leased m YES

properly:

Les_sor‘s name: El No

. . ¢- UYes

Descripiion of leased

property:

Lessor’s name: m No

...¢._,,,,,,,K,,,.,..,, . .. .,..._._..,.»...."._....¢.,... _..‘. ._.._.. UYSS

Description of leased

property:

Lessor’s namet m No

_ .Uyes

Descrlpilon of leased

property:

Lessor‘s name: ` [:| No

" ' " *ElYes

Descrlptlon of leased

property:

 

 

 

 

Under penalty of perjury, l declare that l have lndlcated my intention about any property of my estate that secures a debt and any
personal property that ls subject to an unexpired lease.

M,M¢/€&m§zw X dow Jli>~j~@“/»M

` Signaiure of Debior 1 . Signature of Debtor 2
Da¢e 0412412019 nars 03 [O?Z 419 )ff
MM! ne r YYYY mm nor

Ottioiai Form 108 Statement of intention for individuals Flllng Under Chapter 7 page 2

 

 

 

